Citation Nr: 1502896	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-18 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an effective date earlier than June 27, 2011, for service connection for post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for arthritis.

3. Entitlement to service connection for a skin disorder, claimed as related to exposure to herbicides.

4. Entitlement to an initial disability rating higher than 20 percent for diabetes mellitus.

5. Entitlement to an initial disability rating higher than 10 percent for peripheral neuropathy of the left lower extremity.

6. Entitlement to an initial disability rating higher than 10 percent for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Amy B. Kretkowski, Attorney


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

This appeal comes before the Board of Veterans' Appeals from a December 2011 rating decision of the Des Moines, Iowa Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO granted service connection for PTSD and assigned an effective date of June 27, 2011. The RO denied service connection for arthritis and a skin disorder. The RO granted service connection for diabetes mellitus and assigned a 20 percent disability rating. The RO granted service connection for peripheral neuropathy of the left lower extremity and right lower extremity, and assigned disability ratings of 10 percent for each extremity.

The issues of the effective date for service connection for PTSD and of service connection for arthritis and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1. The Veteran's diabetes mellitus requires oral medication and a restricted diet, but does not require insulin or regulation of activities, and does not result in ketoacidosis, hypoglycemic reactions, or hospitalizations.

2. Peripheral neuropathy of the Veteran's left lower extremity is manifested by tingling and decreased sensation, producing no more than mild impairment.

3. Peripheral neuropathy of the Veteran's right lower extremity is manifested by tingling and decreased sensation, producing no more than mild impairment.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2014).

2. The criteria for a disability rating higher than 10 percent for peripheral neuropathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2014).

3. The criteria for a disability rating higher than 10 percent for peripheral neuropathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8520.



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006). Notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (Notice errors are reviewed under a prejudicial error rule).

VA satisfied the duty to notify in a letter issued in August 2011, before the December 2011 rating decision that the Veteran has appealed. In that letter, VA advised the Veteran what information was needed to substantiate claims for service connection. The letter also informed the Veteran how VA assigns disability ratings and effective dates. The letter also indicated who was to provide the evidence.

The Veteran's claims file (which includes paper and electronic records) contains his service medical records, post-service medical records, and reports of VA medical examinations. He has had VA medical examinations that adequately addressed the disabilities that are the subjects of the issues that the Board is deciding at this time.

With respect to the issues that the Board is deciding at this time, the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of those claims on their merits. See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Diabetes

In the December 2011 rating decision, the RO granted service connection, effective June 27, 2011, for diabetes mellitus, and assigned a 20 percent disability rating. The RO also granted separate service connection for peripheral neuropathy of the left and right lower extremities, as secondary to his diabetes. The RO assigned compensable, 10 percent ratings for the neuropathy in each extremity.

The Veteran appealed for a higher rating for diabetes. VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The rating schedule provides for evaluating diabetes mellitus as follows:

Requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated  ................................... 100 percent

Requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated
   ........................................................... 60 percent

Requiring insulin, restricted diet, and regulation of activities
   ........................................................... 40 percent

Requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet  ............................... 20 percent

Manageable by restricted diet only  .................. 10 percent

Note (1): Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.

38 C.F.R. § 4.119, Diagnostic Code 7913.

The Veteran had a VA diabetes examination in November 2011. He reported that his diabetes was diagnosed around 2009. He stated that he had symptoms of polyuria and polydipsia. He indicated that he was placed on oral medications right away, and that he continued on those medications. He related that he had been placed on a restricted diet, but that he did not follow it. He reported having numbness or decreased sensation in his toes and fingers. He indicated that he continued to have polyuria intermittently. He related that through 1988 he worked as a welder. He stated that he stopped working due to the effects of his PTSD, and that presently he did not work. He did not report having had any episodes of hypoglycemic reactions or ketoacidosis. He indicated that he was not restricted in his ability to perform strenuous activities.

The Veteran has not reported having diabetes symptoms or manifestations more severe than those reported in the November 2011 examination. His diabetes requires oral medication. It requires a restricted diet, although he does not follow such a diet. His diabetes does not require regulation of activities. Insulin has not been required, and there have been no hypoglycemic reactions, ketoacidosis, or hospitalizations. There is no indication that his diabetes requires treatment visits as frequent as twice a month or more. His peripheral neuropathy is evaluated separately. His diabetes does not meet any of the criteria for a rating higher than 20 percent. Thus, the preponderance of the evidence is against, and the Board denies, a rating higher than 20 percent.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2014); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's diabetes has not required frequent hospitalizations, and has not markedly interfered with his capacity for work. The rating criteria address the manifestations of his diabetes, and provide for higher ratings for more severe manifestations. Therefore, it is not necessary to refer the diabetes rating issue for consideration of extraschedular ratings. 

Peripheral Neuropathy

In the December 2011 rating decision, the RO granted service connection, effective June 27, 2011, for peripheral neuropathy of the left lower extremity and right lower extremity, as due to service-connected diabetes. The RO assigned disability ratings of 10 percent for each extremity. The Veteran appealed for higher ratings.

The RO evaluated the peripheral neuropathy in each lower extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8520, which is for paralysis of the sciatic nerve. Under that code, complete paralysis, such that the foot dangles and drops, no active movement is possible of the muscles below the knee, or flexion of the knee is weakened or (very rarely) lost, is rated as 80 percent disabling. Incomplete paralysis if rated at 60 percent if severe, with marked muscle atrophy. Incomplete paralysis is rated at 40 percent if moderately severe, 20 percent if moderate, and 10 percent if mild.

The November 2011 VA diabetes examination addressed the diabetic peripheral neuropathy. The Veteran reported having numbness or decreased sensation in his feet and toes. The examiner observed thin skin and dystrophic nails on each foot. Each foot had normal color and normal pulses. There were normal reflexes in both lower extremities. In each lower extremity, testing revealed decreased sensation to vibration, pinprick, and light touch. There was tingling with constant pressure. Position sense was normal. Motor function and muscle tone were normal, with no evidence of muscle atrophy.

The Veteran has not reported having lower extremity peripheral neuropathy symptoms or manifestations more severe than those reported in the November 2011 examination. On that examination, most types of function in the lower extremities was normal. The manifestations of decreased sensation and tingling did not produce impairment consistent with more than mild incomplete paralysis. Thus, the preponderance of the evidence is against a rating higher than 10 percent for the peripheral neuropathy in each lower extremity. The Board denies higher ratings.

Peripheral neuropathy in the Veteran's lower extremities has not required hospitalization, and has not markedly interfered with his capacity for work


ORDER

Entitlement to a disability rating higher than 20 percent for diabetes mellitus is denied.

Entitlement to a disability rating higher than 10 percent for peripheral neuropathy of the left lower extremity is denied.

Entitlement to a disability rating higher than 10 percent for peripheral neuropathy of the right lower extremity is denied.


REMAND

The Board is remanding, for additional procedural action and the development of additional evidence, the issues of the effective date for service connection of PTSD and of service connection for arthritis and a skin disorder.

In seeking a date earlier than the existing date of June 27, 2011, the Veteran has discussed the procedural history of his claims for service connection for mental disorders including PTSD. The Veteran filed in July 1985 a claim for service connection for multiple disorders, including a nervous condition, described as possibly PTSD. In a January 1986 rating decision, the RO denied service connection for reactive depression.

In 2011, the Veteran submitted a claim for service connection for PTSD. The RO granted service connection in the December 2011 rating decision. The Veteran appealed for an earlier effective date for service connection.

In a June 2012 substantive appeal, the Veteran contended, through his representative, that evidence and argument that was submitted in 1987 and 1989 constituted an indirect or informal claim for service connection for a mental disorder including PTSD. In a December 2013 brief, he asserted, through his representative, that there was clear and unmistakable error (CUE) in the January 1986 rating decision denying service connection for a mental disorder.

The Veteran's 2012 and 2013 contentions are relevant to and intertwined with the issue of the effective date for service connection for PTSD. He made those contentions after the RO issued the December 2011 rating decision granting service connection for PTSD and a May 2012 statement of the case (SOC) addressing the effective date for service connection for PTSD. The RO has not addressed those contentions. The Board therefore is remanding the effective date issue to the RO to readjudicate, to include addressing the intertwined contentions that there was CUE in the January 1986 rating decision and that there was a new indirect or informal claim in 1987 or 1989 for service connection for PTSD.

The Veteran essentially contends that he has arthritis that is related to his service, including his exposure to herbicides during service in Vietnam. He did have service in Vietnam and so is presumed to have been exposed to herbicides. Arthritis, however, is not one of the diseases for which VA presumes service connection based on exposure to herbicides.

The Veteran has provided very little information regarding his claim for service connection for arthritis. He has not stated which joints have arthritis or symptoms of arthritis. The claims file contains, however, medical records from as early as the 1970s that reflect complaints of musculoskeletal pain. A VA medical examination in October 1985 reflected complaints of musculoskeletal pain. The examiner did not diagnose arthritis, but also did not directly address the diagnosis or explanation for the Veteran's symptoms. The report of a VA diabetes examination in November 2011 reflected symptoms in the Veteran's extremities. In fact, VA established service connection for peripheral neuropathy in each of his lower extremities. He has not had a VA examination that directly addressed his claim that he has arthritis and that it is related to service.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. at 79 (2006). The Court has indicated that, for purposes of creating a duty for VA to obtain an examination or opinion, the threshold for evidence of a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Although the Veteran has provided very little information to support his arthritis service connection claim, taking a broad view of the spirit of VA assistance of claimants, the Board is remanding the issue for the development of additional evidence. Specifically, the RO is to provide the Veteran a VA examination, with file review, to clarify whether he has arthritis, and if so, the likelihood that the arthritis is related to his service.

The Veteran essentially contends that he has a skin disorder that began during service or is related to herbicide exposure during service. Certain skin disorders, including porphyria cutanea tarda, chloracne, and other acneform disease consistent with chloracne, may be presumed to be service connected in veterans, such as this Veteran, who are presumed to have been exposed to herbicides during service.

In an October 1985 VA examination, the examiner found that the Veteran had seborrheic dermatitis on his scalp and beard area. On that examination the examiner reported having not seen any skin findings consistent with exposure to herbicides. Since filing his 2011 claim for service connection for a skin disorder, the Veteran has not had a VA skin examination. The Board is remanding the skin disorder issue for a VA examination, with file review, to obtain diagnoses of all current skin disorders, and opinions as to the likelihood that any current skin disorder is related to service, including herbicide exposure.

Accordingly, the case is REMANDED for the following action:

1. Prior to readjudicating his appeal for an effective date earlier than June 27, 2011, for service connection for PTSD, separately consider and explicitly address his contentions (1) that there was clear and unmistakable evidence in a January 1986 rating decision denying service connection for a mental disorder, and (2) that evidence and argument submitted in 1987 and 1989 raised an indirect or informal new claim for service connection for PTSD.

2. Schedule the Veteran for a VA medical examination to address the existence and likely etiology of claimed arthritis. Provide the Veteran's claims file (including the paper file and relevant information from Virtual VA and VBMS) to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to perform testing and order and review imaging as he or she deems necessary, and to state whether the Veteran has arthritis, and if so, which joints are affected. Ask the examiner to, if he or she finds that the Veteran has arthritis, provide opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the arthritis is related to (a) injury in service, (b) disease in service, or (c) the Veteran's presumed exposure to herbicides during Vietnam service. Ask the examiner to explain the conclusions reached.

3. Schedule the Veteran for a VA medical examination to address the nature and likely etiology of any current skin disorders. Provide the Veteran's claims file (including the paper file and relevant information from Virtual VA and VBMS) to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide opinion detailed findings and diagnoses regarding all current skin disorders. Ask the examiner to specifically state whether any current skin disorder is consistent with porphyria cutanea tarda, chloracne, or other acneform disease consistent with chloracne. Ask the examiner to provide opinions, with respect to each current skin disorder, as to whether it is at least as likely as not (a 50 percent or greater possibility) that the disorder was incurred or aggravated in service, or is related to his presumed herbicide exposure during service in Vietnam. Ask the examiner to explain the conclusions reached.

4. Thereafter, if any remanded claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


